 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR DEAN KNAPP,                                  1:18-cv-00811-LJO-SKO (PC)

12                         Plaintiff,
                                                          ORDER DENYING MOTION FOR
13            v.                                          APPOINTMENT OF COUNSEL

14    MADERA COUNTY DEPARTMENT OF                         (Doc. 48)
      CORRECTIONS, et al.,
15
                           Defendants.
16

17           On October 7, 2019, Plaintiff Arthur Dean Knapp filed a motion seeking the appointment
18   of counsel. (Doc. 48.) Plaintiffs do not have a constitutional right to appointed counsel in section
19   1983 actions, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot
20   require an attorney to represent plaintiffs under 28 U.S.C. § 1915(e)(1). See Mallard v. U.S. Dist.
21   Court, 490 U.S. 296, 304-05 (1989). However, in “exceptional circumstances,” the Court may
22   request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

23   1525.

24           The Court will seek volunteer counsel only in the most serious and exceptional cases. In

25   determining whether “exceptional circumstances exist, a district court must evaluate both the

26   likelihood of success on the merits [and] the ability of the [petitioner] to articulate his claims pro

27   se in light of the complexity of the legal issues involved.” Id. (internal quotation marks and

28   citations omitted).
 1            Plaintiff has filed previous motions for appointment of counsel, which have been denied.

 2   The Court does not find a change in circumstances nor the requisite exceptional circumstances to

 3   warrant a different outcome here. Even if it is assumed that Plaintiff is not well versed in the law

 4   and has made serious allegations that, if proven, would entitle him to relief, his case is not

 5   extraordinary. The Court is faced with similar cases almost daily. In addition, at this stage in the

 6   proceedings, the Court cannot make a determination as to whether Plaintiff is likely to succeed on

 7   the merits.

 8            Plaintiff states that he has a “5.3 reading level” and received assistance from another

 9   inmate in preparing the present motion. (Doc. 48, p. 3.) However, upon reviewing Plaintiff’s

10   complaint and prior motions, the Court does not find that Plaintiff cannot adequately articulate his

11   claims. Plaintiff also states that he is on psychotropic medication and suffering post-traumatic

12   stress disorder. Id. There is no evidence presented that these medication or mental health issues
     prevent Plaintiff from adequately presenting his claims.
13
              For the foregoing reasons, Plaintiff’s motion for the appointment of counsel is HEREBY
14
     DENIED without prejudice.
15

16
     IT IS SO ORDERED.
17

18   Dated:     October 18, 2019                                   /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         2
